Citation Nr: 1206457	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated 60 percent disabling.

2.  Entitlement to service connection for left lower extremity radiculopathy, including as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for right lower extremity radiculopathy, including as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from May 2000 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 and a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

As an initial matter, the Board notes that private medical records from C. Pantojas, M.D., and J. Valentin Marrero, M.D., have been associated with the claims file.  Some of the records include treatment reports written in Spanish.  The documents should be reviewed and any documents written in Spanish should be translated to English and associated with the claims file.  

The Veteran claims that his service-connected lumbar spine disability warrants a rating in excess of 60 percent.  The Veteran was last afforded a VA examination to assess his service-connected lumbar spine disability in June 2009.  This examination is over two and a half years old and is therefore somewhat stale as it does not adequately show the current symptomatology associated with the Veteran's service-connected lumbar spine disability.  Consequently, the Board finds that a more current examination is needed in this case.

Additionally, the Veteran has claimed that he has radiculopathy of the right and left lower extremity secondary to his service-connected lumbar spine disability.  The Veteran has submitted private evidence dated in December 2009 which shows a diagnosis of radiculopathy.  Because the claims for service-connection for radiculopathy of the right and left lower extremity are inextricably intertwined with the lumbar spine increased rating claim and because the evidence shows that the Veteran does have a diagnosis of radiculopathy, the Veteran should be afforded an examination to assess whether he has radiculopathy of the lower extremities related to his service-connected lumbar spine disability.

Finally, the Veteran has claimed that he has a mood disorder secondary to his service-connected lumbar spine disability.  Associated with the claims file are VA outpatient treatment reports which show a diagnosis of mood disorder secondary to general medical condition and depressive disorder secondary to chronic musculoskeletal pain.  The Veteran was afforded a VA psychiatric examination in June 2007 at which time he was assessed with depressive disorder.  However, the examiner failed to offer an opinion as to the etiology of the diagnosed depressive disorder, or whether there was any mood disorder present that was due to the service-connected back disability.  Consequently, the Veteran should be scheduled for another psychiatric examination and an etiology opinion should be obtained.  

VA outpatient treatment records dated through January 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after January 2010 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records for the period from January 2010 to the present, which have not already been associated with the claims file.  Any other pertinent records identified by the Veteran should also be requested and associated with the claims file, if available.

2.  Translate any medical records, to specifically include the private treatment reports from Dr. Pantojas and Dr. Valentin Marrero, from Spanish into English and associate the translated records with the claims file.  

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of his lumbar spine disability, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

(b)  Report range of motion measurements for the lumbar spine in degrees.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Identify all neurological residuals relating to the Veteran's lumbar spine disability.  The examiner should specifically indicate whether radiculopathy of the bilateral lower extremities is present.  With regard to any neurological disability resulting from the service-connected lumbar spine disability, the specific nerve affected should be specified, and the degree of paralysis.  To the extent the Veteran has more than one cause for neurological symptoms, the examiner should, if possible, identify which symptoms are residuals of the spine disability, and which are the result of some other causation.  The examiner should specifically state whether or not the Veteran has radiculopathy in the lower extremities due to the service-connected lumbar spine disability.

(e)  Report whether the Veteran has any incapacitating episodes as a result of his service-connected lumbar spine disability and the frequency of any incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f)  Describe the impact the Veteran's service-connected lumbar spine disability has on his employability.

4.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether any diagnosed psychiatric disorder is at least as likely as not (50 percent or greater probability) related to his military service.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder was caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's service-connected lumbar spine disability.  

5.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.   38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


